ORIGINAL                                                       02/15/2022

            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                             Case Number: OP 22-0037

                                           OP 22-0037
                                                                             IALfrELe
 KIP HARTMAN,                                                                 FEB 1 5 2022
                                                                           Bowen Greenwood
              Petitioner,                                                Clark of Supreme
                                                                                          Court
                                                                            State of Montana


       V.
                                                                        ORDER
 MONTANA NINETEENTH JUDICIAL
 DISTRICT COURT, LINCOLN COUNTY,
 HON. MATTHEW J. CUFFE, Presiding,

              Respondent.


       Pursuant to M. R. App. P. 14(7)(c), Petitioner Kip Hartman seeks a stay of proceedings
in the Nineteenth Judicial District Court, Lincoln County, in its Cause No. DC-19-75 while
Hartman's petition for writ of supervisory control is pending before this Court. Hartman
asserts that if this Court grants his writ, he will not be subject to retrial in the District Court
and therefore any retrial should be barred pending disposition of his petition. The State
responds to Hartman's motion, agreeing that it would not be proper to proceed to trial while
the petition for writ of supervisory control is pending, but fiirther asserts that a stay is
unnecessary at this juncture and could cause undue hardship if Hartman's petition is
ultimately denied.
       Hartman filed his petition for writ of supervisory control in this Court on
January 21, 2022. On January 27, 2022, we issued an order granting the Nineteenth Judicial
District Court, and the State of Montana, or both, until and including February 28, 2022, to
prepare, file, and serve their response(s) to Hartman's petition. In its response to Hartman's
present motion, the State points out that this matter is set for jury trial in the District Court
beginning on April 5, 2022, and the District Court has scheduled 12 days for that trial. The
State expresses concern that it will be difficult for the District Court to expeditiously reset this
trial if the matter is stayed and urges this Court to allow the trial date to remain in place and
to not preclude the parties from continuing to prepare for trial, such as issuing subpoenas and
taking other necessary pretrial steps.
       Since Hartman's petition will be ready for decision more than a month before the trial
date, we do not anticipate difficulty resolving the petition well in advance of April 5, 2022.
Should that prove not to be the case, and we determine a stay is in order, we will revisit the
matter sua sponte and advise the parties accordingly.
       IT IS THEREFORE ORDERED that Hartman's motion for stay is DENIED. This
matter may proceed in the District Court unless and until further order of this Court.
       The Clerk is directed to provide immediate notice of this Order to counsel for
Petitioner, all counsel of record in the Nineteenth Judicial District Court, Lincoln County,
Cause No. DC-19-75, and the Honorable Matthew J. Cuffe, presiding.
       DATED this ¡       day of February, 2022.




                                                               Chief Justice




                                                                  Justices




                                               2